           Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 1 of 16 Page ID #:147



                   1   EVAN R. MOSES, CA Bar No. 198099
                       ALEXANDER M. CHEMERS, CA Bar No. 263726
                   2   MELIS ATALAY, CA Bar No. 301373
                       OGLETREE, DEAKINS, NASH,
                   3   SMOAK & STEWART, P.C.
                       400 South Hope Street, Suite 1200
                   4   Los Angeles, CA 90071
                       Telephone: 213-239-9800
                   5   Facsimile: 213-239-9045
                   6   Attorneys for Defendant
                       FEDEX GROUND PACKAGE SYSTEM, INC.
                   7
                     Joseph Lavi, Esq., (State Bar No. 209776)
                   8 Jordan D. Bello, Esq. (State Bar No. 243190)
                   9
                     LAVI & EBRAHIMIAN, LLP
                     8889 W. Olympic Boulevard, Suite 200
                  10 Beverly Hills, California 90211
                     Telephone: (310) 432-0000
                  11 Facsimile: (310) 432-0001

                  12 Sahag Majarian II, Esq. (State Bar No. 146621)
                     LAW OFFICES OF SAHAG MAJARIAN II
                  13 18250 Ventura Boulevard
                     Tarzana, California 91356
                  14 Telephone: (818) 609-0807
                     Facsimile: (818) 609-0892
                  15
                       Attorneys for Plaintiff
                  16   ERNEST CUADRA
                  17                         UNITED STATES DISTRICT COURT
                  18                       CENTRAL DISTRICT OF CALIFORNIA
                  19
                       ERNEST CUADRA, on behalf of                 Case No. 2:20-cv-10719-JFW (SKx)
                  20   himself and others similarly situated,
                                                                   [DISCOVERY DOCUMENT:
                  21                Plaintiff,                     REFERRED TO MAGISTRATE
                                                                   JUDGE STEVE KIM]
                  22
                             v.
                  23                                               STIPULATED PROTECTIVE
                     FEDEX GROUND PACKAGE                          ORDER
                  24 SYSTEM, INC., a Delaware
                     corporation; FEDEX, a business entity
                  25 unknown; and DOES 1 to 100,                   Complaint Filed: December 3, 2019
                     Inclusive,                                    Trial Date:       December 14, 2021
                  26                                               District Judge: Hon. John F. Walter
                                    Defendants.                                      Courtroom 540,
                                                                                                7A, First
                                                                                                     Roybal
                                                                                                          St
                  27                                               Magistrate Judge: Hon. Steve Kim
                  28
                                                                                Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                   [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                   STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 2 of 16 Page ID #:148



                   1     1.
                   2          A. PURPOSES AND LIMITATIONS
                   3          Discovery in this action is likely to involve production of confidential,
                   4 proprietary, or private information for which special protection from public

                   5 disclosure and from use for any purpose other than prosecuting this litigation may be

                   6 warranted. Accordingly, the parties hereby stipulate to and petition the Court to

                   7 enter the following Stipulated Protective Order. The parties acknowledge that this

                   8 Order does not confer blanket protections on all disclosures or responses to

                   9 discovery and that the protection it affords from public disclosure and use extends

                  10 only to the limited information or items that are entitled to confidential treatment

                  11 under the applicable legal principles. The parties further acknowledge, as set forth in

                  12 Section 12.3, below, that this Stipulated Protective Order does not entitle them to file

                  13 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

                  14 that must be followed and the standards that will be applied when a party seeks

                  15 permission from the court to file material under seal.

                  16          B. GOOD CAUSE STATEMENT
                  17          Disclosure and discovery activity in this action are likely to involve
                  18 production of confidential, proprietary, or private information for which special

                  19 protection from public disclosure and from use for any purpose other than

                  20 prosecuting this litigation may be warranted, including, but not limited to: (1)

                  21 proprietary procedures, manuals, and policies; (2) proprietary and confidential

                  22 operations information, including sales and marketing information, profit

                  23 information, manufacturing processes, sensitive product information, price

                  24 information, and customer lists; (3) internal business or financial information; (4)

                  25 confidential scientific and technical designs, formulations, and information; (5)

                  26 personnel files of non-parties; (6) private information of individuals who were

                  27 employed by or engaged by defendant or another entity, including tax filings and

                  28 related documents and medical records; (7) trade secrets; and (8) any other similar
                                                               1                Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                   [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                  STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 3 of 16 Page ID #:149



                   1   proprietary, confidential, and/or private information.
                   2          Good cause exists to protect the good faith designation of each of the
                   3   categories of documents identified above, as prejudice or harm to plaintiff and/or
                   4   defendant and/or to one or more third parties may result if no protective order is
                   5   granted. In particular, business competitors of defendant could obtain an unfair
                   6   advantage, defendant could be economically prejudiced, and the privacy rights of
                   7   defendant’s current and/or former employees or contractors could be violated if any
                   8   of the confidential information identified above is published for purposes outside
                   9   those permitted in this Stipulated Protective Order. The purpose of this Stipulated
                  10   Protective Order is to protect any legitimately designated confidential business,
                  11   employee, and privacy-protected information to be produced in this action from
                  12   public disclosure.
                  13      2. DEFINITIONS
                  14          2.1    Action: This pending federal law suit, Ernest Cuadra v. FedEx
                  15   Ground Package System, Inc., et al., Case No. 2:20-cv-10719-JFW (SKx).
                  16          2.2    Challenging Party: a Party or Non-Party that challenges the
                  17   designation of information or items under this Order.
                  18          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
                  19   it is generated, stored or maintained) or tangible things that qualify for protection
                  20   under provisions of Paragraph 1, above.
                  21          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                  22   their support staff).
                  23          2.5    Designating Party: a Party or Non-Party that designates information or
                  24   items that it produces in disclosures or in responses to discovery as
                  25   “CONFIDENTIAL.”
                  26          2.6    Disclosure or Discovery Material: all items or information, regardless
                  27   of the medium or manner in which it is generated, stored, or maintained (including,
                  28   among other things, testimony, transcripts, and tangible things), that are produced or
                                                                 2                 Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                    [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                   STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 4 of 16 Page ID #:150



                   1   generated in disclosures or responses to discovery in this matter.
                   2         2.7    Expert: a person with specialized knowledge or experience in a matter
                   3   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                   4   an expert witness or as a consultant in this Action.
                   5         2.8    House Counsel: attorneys who are employees of a party to this Action.
                   6   House Counsel does not include Outside Counsel of Record or any other outside
                   7   counsel.
                   8         2.9    Non-Party: any natural person, partnership, corporation, association, or
                   9   other legal entity not named as a Party to this action.
                  10         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                  11   to this Action but are retained to represent or advise a party to this Action and have
                  12   appeared in this Action on behalf of that party or are affiliated with a law firm which
                  13   has appeared on behalf of that party, and includes support staff.
                  14         2.11 Party: any party to this Action, including all of its officers, directors,
                  15   employees, consultants, retained experts, and Outside Counsel of Record (and their
                  16   support staffs).
                  17         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                  18   Discovery Material in this Action.
                  19         2.13 Professional Vendors: persons or entities that provide litigation support
                  20   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                  21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                  22   and their employees and subcontractors.
                  23         2.14 Protected Material: any Disclosure or Discovery Material that is
                  24   designated as “CONFIDENTIAL.”
                  25         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                  26   from a Producing Party.
                  27      3. SCOPE
                  28         The protections conferred by this Stipulation and Order cover not only
                                                                 3               Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                   [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                  STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 5 of 16 Page ID #:151



                   1   Protected Material (as defined above), but also (1) any information copied or
                   2   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                   3   compilations of Protected Material; and (3) any testimony, conversations, or
                   4   presentations by Parties or their Counsel that might reveal Protected Material.
                   5         Any use of Protected Material at trial shall be governed by the orders of the
                   6   trial judge. This Order does not govern the use of Protected Material at trial.
                   7         In addition, Plaintiff has requested Defendant produce the names and contact
                   8   information of Defendant’s current or former employees. Any name and contact
                   9   information that is produced in response to Plaintiff’s request may be used only for
                  10   the purposes of prosecuting or defending the action and is subject to the terms of this
                  11   Agreement.
                  12      4. DURATION
                  13          Even after final disposition of this litigation, the confidentiality obligations
                  14   imposed by this Order shall remain in effect until a Designating Party agrees
                  15   otherwise in writing or a court order otherwise directs. Final disposition shall be
                  16   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                  17   or without prejudice; and (2) final judgment herein after the completion and
                  18   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                  19   including the time limits for filing any motions or applications for extension of time
                  20   pursuant to applicable law. The Court retains jurisdiction over the parties for
                  21   enforcement of the provisions of this Order following the conclusion of this action
                  22      5. DESIGNATING PROTECTED MATERIAL
                  23         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                  24   Each Party or Non-Party that designates information or items for protection under
                  25   this Order must take care to limit any such designation to specific material that
                  26   qualifies under the appropriate standards. The Designating Party must designate for
                  27   protection only those parts of material, documents, items, or oral or written
                  28   communications that qualify so that other portions of the material, documents, items,
                                                                 4                Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                    [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                   STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 6 of 16 Page ID #:152



                   1   or communications for which protection is not warranted are not swept unjustifiably
                   2   within the ambit of this Order.
                   3         Mass, indiscriminate, or routinized designations are prohibited. Designations
                   4   that are shown to be clearly unjustified or that have been made for an improper
                   5   purpose (e.g., to unnecessarily encumber the case development process or to impose
                   6   unnecessary expenses and burdens on other parties) may expose the Designating
                   7   Party to sanctions.
                   8         If it comes to a Designating Party’s attention that information or items that it
                   9   designated for protection do not qualify for protection, that Designating Party must
                  10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                  11         5.2       Manner and Timing of Designations. Except as otherwise provided in
                  12   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                  13   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                  14   under this Order must be clearly so designated before the material is disclosed or
                  15   produced.
                  16         Designation in conformity with this Order requires:
                  17               (a) for information in documentary form (e.g., paper or electronic
                  18   documents, but excluding transcripts of depositions or other pretrial or trial
                  19   proceedings), that the Producing Party affix at a minimum, the legend
                  20   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                  21   contains protected material. If only a portion or portions of the material on a page
                  22   qualifies for protection, the Producing Party also must clearly identify the protected
                  23   portion(s) (e.g., by making appropriate markings in the margins).
                  24         A Party or Non-Party that makes original documents available for inspection
                  25   need not designate them for protection until after the inspecting Party has indicated
                  26   which documents it would like copied and produced. During the inspection and
                  27   before the designation, all of the material made available for inspection shall be
                  28   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                          5                Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                     [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                    STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 7 of 16 Page ID #:153



                   1   documents it wants copied and produced, the Producing Party must determine which
                   2   documents, or portions thereof, qualify for protection under this Order. Then, before
                   3   producing the specified documents, the Producing Party must affix the
                   4   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                   5   portion or portions of the material on a page qualifies for protection, the Producing
                   6   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                   7   markings in the margins).
                   8         (b)    for testimony given in depositions that the Designating Party identify
                   9   the Disclosure or Discovery Material on the record, before the close of the deposition
                  10   all protected testimony; alternatively, in the case of depositions, other pretrial
                  11   testimony, the transcripts thereof, and exhibits thereto, by written notice to opposing
                  12   counsel.
                  13         (c)    for information produced in some form other than documentary and for
                  14   any other tangible items, that the Producing Party affix in a prominent place on the
                  15   exterior of the container or containers in which the information is stored the legend
                  16   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                  17 protection, the Producing Party, to the extent practicable, shall identify the protected

                  18 portion(s).

                  19         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                  20   failure to designate qualified information or items does not, standing alone, waive
                  21   the Designating Party’s right to secure protection under this Order for such material.
                  22 Upon timely correction of a designation, the Receiving Party must make reasonable

                  23 efforts to assure that the material is treated in accordance with the provisions of this

                  24 Order.

                  25      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                  26         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                  27   designation of confidentiality at any time that is consistent with the Court’s
                  28   Scheduling Order.
                                                               6                Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                   [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                  STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 8 of 16 Page ID #:154



                   1         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
                   2   resolution process under Local Rule 37.1 et seq.
                   3         6.3    Judicial Intervention. A Party that elects to press a challenge to a
                   4   confidentiality designation after considering the justification offered by the
                   5   Designating Party may file and serve a motion that identifies the challenged material
                   6   and sets forth the basis for the challenge. Each such motion must be accompanied by
                   7   a competent declaration that affirms that the movant has complied with the meet-
                   8   and-confer requirements described in Paragraph 6.2, above.
                   9         The burden of persuasion in any such challenge proceeding shall be on the
                  10   Designating Party. Frivolous challenges, and those made for an improper purpose
                  11   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                  12   expose the Challenging Party to sanctions. Unless the Designating Party has
                  13   waived or withdrawn the confidentiality designation, all parties shall continue to
                  14   afford the material in question the level of protection to which it is entitled under
                  15   the Producing Party’s designation until the Court rules on the challenge.
                  16      7. ACCESS TO AND USE OF PROTECTED MATERIAL
                  17         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                  18   disclosed or produced by another Party or by a Non-Party in connection with this
                  19   Action only for prosecuting, defending, or attempting to settle this Action. Such
                  20   Protected Material may be disclosed only to the categories of persons and under the
                  21   conditions described in this Order. When the Action has been terminated, a
                  22   Receiving Party must comply with the provisions of section 13 below (FINAL
                  23   DISPOSITION).
                  24         Protected Material must be stored and maintained by a Receiving Party at a
                  25   location and in a secure manner that ensures that access is limited to the persons
                  26   authorized under this Order.
                  27         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
                  28   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                7                Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                   [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                  STIPULATED PROTECTIVE ORDER
           Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 9 of 16 Page ID #:155



                   1   Receiving Party may disclose any information or item designated
                   2   “CONFIDENTIAL” only to:
                   3            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                   4   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                   5   to disclose the information for this Action;
                   6            (b) The Receiving Party and any officers, directors, and employees
                   7   (including House Counsel) of the Receiving Party to whom disclosure is reasonably
                   8   necessary for this Action;
                   9            (c) Experts (as defined in this Order) of the Receiving Party to whom
                  10   disclosure is reasonably necessary for this Action and who have signed the
                  11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  12            (d) the court and its personnel;
                  13            (e) court reporters and their staff;
                  14            (f) professional jury or trial consultants, mock jurors, and Professional
                  15   Vendors to whom disclosure is reasonably necessary for this Action and who have
                  16   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  17            (g) the author or recipient of a document containing the information or a
                  18   custodian or other person who otherwise possessed or knew the information;
                  19            (h) during their depositions, witnesses, and attorneys for witnesses, in the
                  20   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                  21   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                  22   not be permitted to keep any confidential information unless they sign the
                  23   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                  24   agreed by the Designating Party or ordered by the court. Pages of transcribed
                  25   deposition testimony or exhibits to depositions that reveal Protected Material may be
                  26   separately bound by the court reporter and may not be disclosed to anyone except as
                  27   permitted under this Stipulated Protective Order; and
                  28
                                                               8                Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                   [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                  STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 10 of 16 Page ID #:156



                   1            (i) the Designating Party and any officers, directors, managers, and
                   2 employees of the Designating Party;

                   3            (j) any mediator or settlement officer, and their supporting personnel,
                   4 mutually agreed upon by any of the parties engaged in settlement discussions.

                   5     8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
                   6         PRODUCED IN OTHER LITIGATION
                   7         If a Party is served with a subpoena or a court order issued in other litigation
                   8 that compels disclosure of any information or items designated in this Action as

                   9 “CONFIDENTIAL,” that Party must:

                  10             (a) promptly notify in writing the Designating Party. Such notification
                  11   shall include a copy of the subpoena or court order;
                  12             (b) promptly notify in writing the party who caused the subpoena or order
                  13   to issue in the other litigation that some or all of the material covered by the
                  14   subpoena or order is subject to this Protective Order. Such notification shall include
                  15   a copy of this Stipulated Protective Order; and
                  16             (c) cooperate with respect to all reasonable procedures sought to be
                  17   pursued by the Designating Party whose Protected Material may be affected.
                  18         If the Designating Party timely seeks a protective order, the Party served with
                  19   the subpoena or court order shall not produce any information designated in this
                  20   action as “CONFIDENTIAL” before a determination by the court from which the
                  21   subpoena or order issued, unless the Party has obtained the Designating Party’s
                  22   permission. The Designating Party shall bear the burden and expense of seeking
                  23   protection in that court of its confidential material and nothing in these provisions
                  24   should be construed as authorizing or encouraging a Receiving Party in this Action
                  25   to disobey a lawful directive from another court.
                  26     9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                  27         PRODUCED IN THIS LITIGATION
                  28
                                                              9                Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                  [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                 STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 11 of 16 Page ID #:157



                   1             (a) The terms of this Order are applicable to information produced by a
                   2   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                   3   produced by Non-Parties in connection with this litigation is protected by the
                   4   remedies and relief provided by this Order. Nothing in these provisions should be
                   5   construed as prohibiting a Non-Party from seeking additional protections.
                   6             (b) In the event that a Party is required, by a valid discovery request, to
                   7   produce a Non-Party’s confidential information in its possession, and the Party is
                   8   subject to an agreement with the Non-Party not to produce the Non-Party’s
                   9   confidential information, then the Party shall:
                  10                 (1) promptly notify in writing the Requesting Party and the Non-Party
                  11   that some or all of the information requested is subject to a confidentiality agreement
                  12   with a Non-Party;
                  13                 (2) promptly provide the Non-Party with a copy of the Stipulated
                  14   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                  15   specific description of the information requested; and
                  16                 (3) make the information requested available for inspection by the
                  17   Non-Party, if requested.
                  18             (c) If the Non-Party fails to seek a protective order from this court within
                  19   14 days of receiving the notice and accompanying information, the Receiving Party
                  20   may produce the Non-Party’s confidential information responsive to the discovery
                  21   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                  22   not produce any information in its possession or control that is subject to the
                  23   confidentiality agreement with the Non-Party before a determination by the court.
                  24   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                  25   of seeking protection in this court of its Protected Material.
                  26      10.UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                  27         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                  28 Protected Material to any person or in any circumstance not authorized under this
                                                               10               Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                   [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                  STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 12 of 16 Page ID #:158



                   1   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                   2   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                   3   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                   4   persons to whom unauthorized disclosures were made of all the terms of this Order,
                   5   and (d) request such person or persons to execute the “Acknowledgment and
                   6   Agreement to Be Bound” that is attached hereto as Exhibit A.
                   7      11.INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                   8         PROTECTED MATERIAL
                   9         When a Producing Party gives notice to Receiving Parties that certain
                  10 inadvertently produced material is subject to a claim of privilege or other protection,

                  11 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

                  12 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                  13 may be established in an e-discovery order that provides for production without prior

                  14 privilege review. Further, no party shall be held to have waived any right or legally-

                  15 cognizable privilege or evidentiary protection by such inadvertent production.

                  16 Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an

                  17 agreement on the effect of disclosure of a communication or information covered by

                  18 the attorney-client privilege or work product protection, the parties may incorporate

                  19 their agreement in the stipulated protective order submitted to the court.

                  20      12.MISCELLANEOUS
                  21         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                  22   person to seek its modification by the Court in the future.
                  23         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                  24   Protective Order no Party waives any right it otherwise would have to object to
                  25   disclosing or producing any information or item on any ground not addressed in this
                  26   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                  27   ground to use in evidence of any of the material covered by this Protective Order.
                  28         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                11                Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                   [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                  STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 13 of 16 Page ID #:159



                   1   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                   2   only be filed under seal pursuant to a court order authorizing the sealing of the
                   3   specific Protected Material at issue. If a Party's request to file Protected Material
                   4   under seal is denied by the court, then the Receiving Party may file the information
                   5   in the public record unless otherwise instructed by the court.
                   6      13.USING PROTECTED MATERIAL AT TRIAL
                   7         Not later than the deadline for filing pretrial disclosures pursuant to Rule
                   8 26(a)(3) of the Federal Rules of Civil Procedure, the Parties shall meet and confer

                   9 regarding the procedures for use of Protected Material at trial and shall move the

                  10 Court for entry of an appropriate order. In the event that the Parties cannot agree

                  11 upon the procedures for use of Protected Material at trial, each Party shall include a

                  12 notation in its pretrial disclosures that the intended disclosure contains Protected

                  13 Material. The Parties may object to the Disclosure of Protected Material pursuant to

                  14 Rule 26(a)(3)(B) of the Federal Rules of Civil Procedure, and the Court shall resolve

                  15 any outstanding disputes over such Disclosure.

                  16      14.FINAL DISPOSITION
                  17         After the final disposition of this Action, as defined in paragraph 4, within 60
                  18 days of a written request by the Designating Party, each Receiving Party must return

                  19 all Protected Material to the Producing Party or destroy such material. As used in

                  20 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                  21 summaries, and any other format reproducing or capturing any of the Protected

                  22 Material. Whether the Protected Material is returned or destroyed, the Receiving

                  23 Party must submit a written certification to the Producing Party (and, if not the same

                  24 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

                  25 (by category, where appropriate) all the Protected Material that was returned or

                  26 destroyed and (2) affirms that the Receiving Party has not retained any copies,

                  27 abstracts, compilations, summaries or any other format reproducing or capturing any

                  28 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                               12               Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                   [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                  STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 14 of 16 Page ID #:160



                   1   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                   2   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                   3   reports, attorney work product, and consultant and expert work product, even if such
                   4   materials contain Protected Material. Any such archival copies that contain or
                   5   constitute Protected Material remain subject to this Protective Order as set forth in
                   6   Section 4 (DURATION).
                   7       15.Any violation of this Order may be punished by any and all appropriate
                   8   measures including, without limitation, contempt proceedings and/or monetary
                   9   sanctions.
                  10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                  11

                  12   DATED: April 16, 2021                   OGLETREE, DEAKINS, NASH, SMOAK &
                                                               STEWART, P.C.
                  13

                  14

                  15                                           By: /s/ Melis Atalay
                                                                   Evan R. Moses
                  16                                               Alexander M. Chemers
                                                                   Melis Atalay
                  17
                                                               Attorneys for Defendant
                  18                                           FEDEX GROUND PACKAGE
                                                               SYSTEM, INC.
                  19
                       46820158.1
                  20
                       Dated: April 16, 2021                   LAVI & EBRAHIMIAN, LLP
                  21
                                                               LAW OFFICES OF SAHAG MAJARIAN II
                  22

                  23                                           By: /s/ Jordan D. Bello
                                                               Joseph Lavi , Esq.
                  24                                           Jordan D. Bello, Esq.
                  25                                           Sahag Majarian II, Esq.
                                                               Attorneys for PLAINTIFF
                  26                                           ERNEST CUADRA
                  27

                  28
                                                                13               Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                    [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                   STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 15 of 16 Page ID #:161



                   1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                   2

                   3   DATED:       April 16 , 2021
                   4

                   5                                       By:
                                                                  Honorable Steve Kim
                   6                                              U.S. Magistrate Judge
                   7

                   8

                   9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                            14               Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                               STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-10719-JFW-SK Document 46 Filed 04/16/21 Page 16 of 16 Page ID #:162



                   1                                          EXHIBIT A
                   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                   3           I,_______________________________, of
                   4 ________________________[print or type full address], declare under penalty of

                   5 perjury that I have read in its entirety and understand the Stipulated Protective Order

                   6 that was issued by the United States District Court for the Central District of

                   7 California on [date] in the case of Ernest Cuadra v. FedEx Ground Package System,

                   8 Inc., et al., Case No. 2:20-cv-10719-JFW (SKx)]. I agree to comply with and to be

                   9 bound by all the terms of this Stipulated Protective Order and I understand and

                  10 acknowledge that failure to so comply could expose me to sanctions and punishment

                  11 in the nature of contempt. I solemnly promise that I will not disclose in any manner

                  12 any information or item that is subject to this Stipulated Protective Order to any

                  13 person or entity except in strict compliance with the provisions of this Order.

                  14           I further agree to submit to the jurisdiction of the United States District Court
                  15 for the Central District of California for the purpose of enforcing the terms of this

                  16   Stipulated Protective Order, even if such enforcement proceedings occur after
                  17   termination of this action. I hereby appoint
                  18   _____________________________[NAME], of _________________[print or type
                  19   full address and telephone number] as my California agent for service of process in
                  20   connection with this action or any proceedings related to enforcement of this
                  21   Stipulated Protective Order.
                  22   Date:
                  23   City and State where sworn and signed:
                  24   Printed Name:
                  25   Signature:
                  26

                  27                                                                                     46820158.1

                  28                                                                                     46820158.1
                                                                15               Case No. 2:20-cv-10719-JFW (SKx)
46820158_1 docx
                                    [DISCOVERY DOCUMENT: REFERRED TO MAGISTRATE JUDGE STEVE KIM]
                                                   STIPULATED PROTECTIVE ORDER
